Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 1 of 37 Page ID #:828




          EXHIBIT E
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 2 of 37 Page ID #:829




                                      LIMITED PARTNERSHIP AGREEMENT
                                                        FOR
                                      SECURE PREPARATION SERVICES,LP,
                                          a California limited partnership




        THE PARTNERSHIP INTERESTS OFFERED HEREBY HAVE NOT BEEN REGISTERED
  UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR
  QUALIFIED UNDER THE CALIFORNIA CORPORATE SECURITIES LAW OF 1968, AS
  AMENDED, AND ARE BEING OFFERED IN RELIANCE ON SPECIFIC EXEMPTIONS THEREIN
  RELATING TO THE LIMITED AVAILABILITY OF THE OFFERING. THE UNITED STATES
  SECURITIES AND EXCHANGE COMMISSION DOES NOT PASS UPON THE MERITS OF OR
  GIVE ITS APPROVAL TO ANY SECURITIES OFFERED OR THE TERMS OF THE OFFERING,
  NOR DOES IT PASS UPON THE ACCURACY OR COMPLETENESS OF ANY OFFERING
  MEMORANDUM OR OTHER SELLING LITERATURE. THESE PARTNERSHIP INTERESTS ARE
  OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION WITH THE SECURITIES
  AND EXCHANGE COMMISSION; HOWEVER, THE SECURITIES AND EXCHANGE
  COMMISSION HAS NOT MADE AN INDEPENDENT DETERMINATION THAT THE
  PARTNERSHIP INTERESTS OFFERED HEREUNDER ARE EXEMPT FROM REGISTRATION.
  THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA DOES NOT
  RECOMMEND OR ENDORSE THE PURCHASE OF THESE PARTNERSHIP INTERESTS, NOR
  HAS THE COMMISSIONER PASSED UPON THE ACCURACY OR ADEQUACY OF THE
  INFORMATION SET FORTH HEREIN.



       PARTNERSHIP INTERESTS MAY ONLY BE SOLD, TRANSFERRED OR OTHERWISE
  DISPOSED OF BY AN INVESTOR IF SUBSEQUENTLY REGISTERED UNDER THE SECURITIES
  ACT AND QUALIFIED UNDER THE CALIFORNIA CORPORATE SECURITIES LAW OR IF, IN
  THE DETERMINATION OF COUNSEL FOR THE PARTNERSHIP, REGISTRATION OR
  QUALIFICATION UNDER SUCH ACTS IS NOT REQUIRED.




  LP Agreement(Secure Preparation Services)final(002).doc




                                                                              ML00005348
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 3 of 37 Page ID #:830
                                                 TABLE OF CONTENTS

                                                                                     Page

       1. DEFINITIONS                                                                   1
          1.1  "Act"                                                                    1
          1.2  "Affiliate"                                                              1
          1.3  "Agreement"                                                              1
          1.4  "Approved by the Partners,""Approval of the Partners" or "Partners'
               Approval"                                                               1
          1.5  "Assignee"                                                              2
          1.6  "Business"                                                              2
          1.7  "Capital Account"                                                       2
          1.8  "Capital Contribution(s)"                                               2
          1.9  "Cash Available For Distribution"                                       2
          1.10 "Certificate"                                                           2
          1.11 "Code"                                                                  2
          1.12 "General Partner"                                                       2
          1.13 "Income" and "Loss"                                                     2
          1.14 "Limited Partners"                                                      2
          1.15 "Partners"                                                              2
          1.16 "Partnership"                                                           3
          1.17 "Partnership Interest"                                                  3
          1.18 "Percentage Interest"                                                   3
          1.19 "Proforma Budget"                                                       3
          1.20 "Proxy Committee"                                                       3
          1.21 "Regulations"                                                           3
          1.22 "SPS Inc."                                                              3
          1.23 "Substituted Partner"                                                   3
  2.        FORMATION AND BUSINESS OF THE PARTNERSHIP                                  3
            2.1 Formation                                                              3
            2.2 Purpose and Business ofthe Partnership                                 3
            2.3  Certificate ofLimited Partnership                                     3
            2.4  Agent for Service ofProcess                                           4
            2.5 Evidence ofNon-Foreign Status                                          4
            2.6  Further Assurances                                                    4
            2.7  Nature ofPartners' Interests                                          4
            2.8  Title to Assets; No Partition                                         4
  3.        NAMES AND ADDRESSES OF THE PARTNERS AND THE PARTNERSHIP                    4
            3.1 Partnership                                                            4
            3.2 Partners                                                               4
  4.        TERM                                                                       4
  5.        CAPITAL CONTRIBUTIONS                                                      5
            5.1  Initial Contributions                                                 5
            5.2  Capital Calls
            5.3  Loans to the Partnership                                              5
            5.4  Withdrawal or Return of Capital                                       5
            5.5  No Priority                                                           5


  LP Agreement(Secure Preparation Services)final(002).doc




                                                                                        ML00005349
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 4 of 37 Page ID #:831
                                                 TABLE OF CONTENTS
                                                     (continued)
                                                                               Page


            5.6       Interest on Capital Contributions                          5
            5.7       Use of Capital                                             5
  6.       ALLOCATIONS OF INCOME,LOSS AND DISTRIBUTIONS                          6
           6.1  Distribution of Cash Available For Distribution                  6
           6.2  Non-Equity Participation Fee                                     6
           6.3  Tax Distributions                                                6
           6.4  Allocation ofIncome and Loss                                     6
           6.5  Timing ofDistributions                                           7
           6.6  Consent by Partners                                              7
           6.7  In-Kind Distributions                                            7
           6.8  Assignment ofPartnership Interests                               7
           6.9  Amounts Withheld                                                 7
  7.        MANAGEMENT                                                           7
            7.1  Management by the General Partner                               7
            7.2  General Partner(s)                                              8
            7.3  Removal ofthe General Partner(s)                                8
            7.4  Tax Matters Partner                                             8
            7.5  Acts Requiring the Approval ofthe Partners                      8
            7.6  Proxy Committee                                                 9
            7.7  Compensation ofthe Partners                                    10
            7.8  Proforma Budget(monthly)                                       10
            7.9  Contract With Affiliates                                       10
            7.10 Partnership Funds                                              10
            7.11 Reimbursement ofPartners                                       10
            7.12 Devotion of Time                                               10
            7.13 Termination of General Partner                                 10
            7.14 Cooperation                                                    11
            7.15 Fiduciary Duties                                               11
            7.16 Confidentiality, Non-Disclosure, Non-Circumvention and Non-
                 Competition                                                    11
            7.17 Fraud, Negligence, Misconduct or Breach ofDuty/Agreement       12
  8.        LIMITED PARTNERS                                                    12
            8.1  Status ofLimited Partners                                      12
            8.2  Nonassessability                                               12
            8.3  No Participation in Management                                 12
            8.4  Admission of Substituted or Additional Limited Partners        12
  9.       BOOKS AND RECORDS                                                    12
           9.1 Books and Records                                                12
           9.2 Annual Report                                                    13
           9.3 Tax Returns                                                      13
           9.4 Special Reports                                                  13
           9.5 Tax Elections                                                    13
           9.6 Accountants                                                      13


  LP Agreement(Secure Preparation Services)final(002).doc




                                                                                  ML00005350
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 5 of 37 Page ID #:832
                                                 TABLE OF CONTENTS
                                                     (continued)
                                                                                        Page


           9.7        Fiscal Year                                                        13
   10,      TRANSFER OF PARTNERSHIP INTERESTS                                            13
            10.1 Permitted Transfers                                                     13
            10.2 No Transfer Permitted                                                   14
            10.3 Indirect Transfers                                                      14
            10.4 Rights of Assignee                                                      14
            10.5 Admission of Substituted Partners                                       14
            10.6 Void Transfers                                                          15
            10.7 Covenant Not to Withdraw                                                15
   11.      TERMINATION AND DISSOLUTION OF THE PARTNERSHIP                               15
            11.1 Termination                                                             15
            11.2 Winding Up ofthe Partnership                                            15
            11.3 Distributions                                                           16
            11.4 Compliance With Timing Requirements ofRegulations                       16
            11.5 No Recourse Against Partners                                            16
            11.6 Allocation ofIncome or Loss on Dissolution                              16
            11.7 Waiver ofRight to Court Decree ofDissolution                            16
            11.8 Death, Bankruptcy, Insolvency, Incapacity or Withdrawal of a Partner
                 Shall Not Dissolve the Partnership                                      16
   12.      AMENDMENTS                                                                   17
   13.      GENERAL PROVISIONS                                                           17
            13.1 Notices                                                                 17
            13.2 Titles, Captions and Paragraphs                                         17
            13.3 Gender and Number                                                       17
            13.4 Successors and Assigns                                                  17
            13.5 Entire Agreement                                                        17
            13.6 Governing Law                                                           18
            13.7 Counterparts                                                            18
            13.8 Severability                                                            18
            13.9 Non-Waiver ofRights and Breaches                                        18
            13.10 Other Instruments                                                      18
            13.11 Partition                                                              18
            13.12 Attorneys' Fees                                                        18
            13.13 Time ofEssence                                                         18
            13.14 Authority                                                              18
            13.15 Computation of Time                                                    18
            13.16 Investment Intent                                                      18

  EXHIBITS
  Exhibit"A"-            Limited Partner Percentage Interests And Signature Page
  Exhibit"B"             Non-Equity Participation Fee
  Exhibit"C"             Confidentiality and Non-Circumvention Agreement



  LP Agreement(Secure Preparation Services)final(002).doc




                                                                                           ML00005351
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 6 of 37 Page ID #:833



                                      LIMITED PARTNERSHIP AGREEMENT
                                                        FOR
                                      SECURE PREPARATION SERVICES,LP,
                                          a California limited partnership


          This Limited Partnership Agreement(this "Agreement")for SECURE PREPARATION
  SERVICES,LP,a California limited partnership, dated as of January 12,2017,is made and entered into
  by and among Secure Preparation Services, Inc., a California corporation, as the General Partner, and
  each ofthe parties whose names and addresses are set forth on Exhibit "A." hereto as the Limited
  Partners.

            NOW THEREFORE,in consideration of mutual agreements, covenants and conditions contained
   herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby
   acknowledged,the parties hereto hereby agree to the following:

   1.        DEFINITIONS

          When used in this Agreement,the terms set forth below shall have the following respective
   meanings unless otherwise provided or unless the context otherwise requires:

         I.I    "Act" means Title 2, Chapter 5.5 the California Corporations Code, known as the
  "Uniform Limited Partnership Act of2008," as amended from time to time.

           1.2    "Affiliate" means: (a)any person directly or indirectly controlling, controlled by or
  under common control with another person;(b)any person owning or controlling twenty percent(20%)
  or more ofthe outstanding voting or beneficial interests ofsuch other person;(c)any officer, director,
  partner, member, manager,trustee or anyone acting in a substantially similar capacity as to such other
  person; or(d)any person who is an officer, director, general partner, member, manager,trustee or holder
  oftwenty percent(20%)or more ofthe voting interests of any person described in clauses(a)through (c).

            The term "control," as used in the immediately preceding sentence, means, with respect to a
   corporation,the right to exercise, directly or indirectly, more than forty percent(40%)ofthe voting rights
   attributable to the controlled corporation, and, with respect to any individual, partnership, limited liability
   company,trust, other entity or association, the possession, directly or indirectly, ofthe power to direct or
   cause the direction ofthe management or policies ofthe controlled entity. (The word "person" is defined
   in Paragraph 13.3.) An Affiliate shall include family members(spouse,lineal descendants, brothers,
   sisters and parents) ofPartner as well as Affiliates ofthose family members.

         1.3          "Agreement" means this Limited Partnership Agreement,as it may be amended from
      to
  time time.

            1.4    "Approved by the Partners.""Approval of the Partners" or "Partners' Approval"
   means that(a)(i)the General Partner, and (ii) more than fifty percent(50%)ofthe Limited Partners, have
   consented or are required to consent, in writing, to a particular matter or action with each Limited Partner
   voting in accordance with their respective Percentage Interests in their sole discretion, or(b)sixty percent
  (60%)ofthe Limited Partners have so consented. Ifa Limited Partner fails to notify. the General
   Partner(s) oftheir refusal to consent to a particular matter or action within five(5)days after receipt ofa
   request for such consent from a General Partner, that nonresponding Limited Partner shall be deemed to
   have rejected such matter or action.



                                                            Page 1
   LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                                 ML00005352
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 7 of 37 Page ID #:834



           1.5    "Assignee" means a person who has acquired a beneficial interest in a Partnership
  Interest but who is not a Substituted Partner.

            1.6     "Business- refers to one or more front- and/or back-end businesses involving(a)
   document preparation services (e.g., entity formation,IRS elections and applications, DBAs,trademark
   applications, notary services, etc.),(b)government benefit consulting (including, application assistance,
   disability assistance, student debt advisory services, student debt relief application consulting), and(c)
   direct mail, internet and other marketing (including without limitation production of art work, strategy,
   data, data sources, contacts, etc., associated with such marketing), lead generation, sales and front/back-
   end operations for all ofthe foregoing to be developed and operated by the Partnership.

           1.7     "Capital Account means, with respect to any Partner,the Capital Account maintained
  for such Partner in accordance with Regulations Section 1.704-1(b). Ifany interest in the Partnership is
  transferred in accordance with the terms ofthis Agreement,the transferee shall succeed to the Capital
  Account ofthe transferor to the extent it relates to the transferred interest.

           1.8      "Capital Contribution(s)" means the capital (including assets contributed as capital)
   contributed to the Partnership by the Partners.

            1.9     "Cash Available For Distribution" means the cash receipts from the operations ofthe
   Partnership, including the cash proceeds, ifany,from the sale or other disposition, financing, refinancing
   or liquidation of Partnership assets, less cash funds used to pay all Partnership expenses, debt payments
  (including the repayment ofloans to the Partnership from any Partner or Affiliate), capital improvements
   and replacements, and less the amount set aside for restoration or creation of reasonable reserves,
   contingencies, and other items. Expenses shall not include cost recovery, amortization and depreciation
   deductions and expenditures offunds from reserves. The determination ofthe amount and timing of any
   distributions and reserves shall be as provided in Paragraph 6.5.

           1.10 "Certificate" means the Certificate of Limited Partnership(LP-1)filed with the
   California Secretary of State in accordance with Paragraph 2.3, and any amendments thereto.

             1.11     "Code" means the Internal Revenue Code of 1986, as amended from time to time.

           1.12 "General Partner" refers to Secure Preparation Services, Inc., a California corporation,
   and any other person who may succeed it and/or be elected as a General Partner.

          1.13 "Income" and "Loss" means for each fiscal year or other period, an amount equal to the
  Partnership's taxable income or loss for such year or period, determined in accordance with
  Section 703(a)ofthe Code as adjusted pursuant to Regulations Section 1.704-1 (for this purpose, all
  items ofincome, gain, loss or deduction required to be stated separately pursuant to Section 703(a)(1)of
  the Code shall be included in taxable income or loss).

            1.14 "Limited Partners" refers to the persons who have been admitted to the Partnership as a
   Limited Partner in accordance with the provisions ofthis Agreement. Reference to a "Limited Partner"
   shall refer to any one ofthem.

          1.15 'Partners" refers collectively to the General Partner and to the Limited Partners, and any
  additional persons admitted to the Partnership as successor or substituted Partners. Reference to a
  "Partner" shall be to any one ofthe Partners.




                                                            Page 2 of 19
   LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                                 ML00005353
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 8 of 37 Page ID #:835



           1.16      -Partnership" means the limited partnership created under this Agreement and the
  Certificate.

           1.17 -Partnership Interest" means the interest ofeach Partner in the Partnership, including,
  but not limited to,that Partner's economic interest in the capital, income, gains, losses, deductions, credits
  and distributions ofthe Partnership.

           1.18 "Percentage Interest" means a Partner's Percentage Interest in certain ofthe income,
  gains, losses, deductions, credits and distributions ofthe Partnership as set forth in this Agreement. The
  current Percentage Interest ofthe General Partner is one percent(1%). The current Percentage Interest of
  each Limited Partner is as shown on Exhibit"A,"[Limited Partner Percentage Interests and Signature
  Page] and may be adjusted as provided in this Agreement.

           1.19 "Proforma Budget" means the monthly proforma budget required from the General
  Partner to be Approved by the Partners as further provided in Paragraph.

            1.20     "Proxy Committee" means the Limited Partner proxy committee described in Paragraph
  7.6.

          1.21    ite2ulations" means the Income Tax Regulations, including Temporary Regulations,
  promulgated under the Code, as amended from time to time (including corresponding provisions of
  succeeding regulations).

            1.22     "SPS Inc." means Secure Preparation Services, Inc., a California corporation.

           1.23 "Substituted Partner" refers to a person who has acquired the rights of a Partner
  inherent in a Partnership Interest and been substituted in place ofthe transferring Partner in accordance
  with this Agreement.

  2.        FORMATION AND BUSINESS OF THE PARTNERSHIP

          2.1       Formation. The parties hereby agree to form a limited partnership under the provisions
  ofthe Act for the limited purpose and scope set forth in this Agreement. The rights and liabilities ofthe
  Partners shall be as provided in the Act, except as otherwise expressly provided in this Agreement. To
  the extent that the rights or obligations of any Partner are different by reason of any provision ofthis
  Agreement than they would be in the absence ofsuch provision, this Agreement shall, to the extent
  permitted by the Act, control.

         2.2     Purpose and Business ofthe Partnership. The business ofthe Partnership will be to
  develop and engage in the Business, and to do all things necessary, related or incidental to these purposes,
  as may be Approved by the Partners. The Partnership shall not engage in any other business unless
  Approved by the Partners.

          2.3      Certificate of Limited Partnership. The General Partner, on behalf ofthe Partnership,
  shall: (a)immediately execute a Certificate of Limited Partnership(LP-1)(the "Certificate")for the
  Partnership and cause that Certificate to be filed in the office ofthe California Secretary of State;(b)
  execute and cause to be filed certificates ofamendment ofthe Certificate whenever required by the Act or
  this Agreement;(c)execute and cause to be filed original or amended certificates evidencing the
  formation and operation ofthe Partnership whenever required under the laws ofany other states in which
  the Partnership determines to do business; and (d)if appropriate, record a certified copy ofthe Certificate




                                                           Page 3 of 19
  LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                               ML00005354
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 9 of 37 Page ID #:836



   and any amendment thereto in the office ofthe county recorder in every county in which the Partnership
   owns or contemplates owning real property or any interest in real property.

           2.4       Agent for Service ofProcess. The Partnership shall continuously maintain a registered
   agent in the State of California as required by the Act. The registered agent shall be as stated in the
   Certificate or as otherwise determined by the General Partner.

           2.5      Evidence of Non-Foreign Status. The General Partner may,from time to time in its
   discretion, require any Partner or Assignee to provide to the Partnership (a)satisfactory evidence
  (including, but not limited to,the certificate described in Regulations Section 1.1445-2(c)(2))that such
   person is not a foreign person(as defined in Regulations Section 1.897-1(k)), and(b)satisfactory
   evidence (including, but not limited to, a California Withholding Exemption Certificate - FTB Form 590)
   that such person is a California resident or, if a corporation, partnership or limited liability company, has a
   permanent place of business in California. Partners who are unable to provide the certificates and/or
  forms referred to above may be subject to withholding as provided in Paragraph 6.9.

           2.6        Further Assurances. The Partners will execute such other certificates and documents,and
  the General Partner will file, record and publish such other certificates and documents, as may be
  reasonably necessary or appropriate to comply with the requirements ofapplicable laws governing the
  formation and operation ofa limited partnership(or a partnership in which special partners have a limited
  liability) in all jurisdictions where the Partnership desires to conduct business.

          2.7      Nature ofPartners' Interests. The interests ofthe Partners in the Partnership shall be
  personal property for all purposes. All property owned by the Partnership, whether real or personal,
  tangible or intangible, shall be deemed to be owned by the Partnership as an entity, and no Partner as an
  individual or entity shall have an ownership interest in such property other than as a Partner.

            2.8     Title to Assets; No Partition. Title to the assets owned by the Partnership shall be held
   solely in the name ofthe Partnership or its nominee. The General Partner shall execute, file and record
   such documents as may be necessary to reflect the Partnership's ownership ofthe assets in such public
   offices in such states as may be required. The Partners agree that the Partnership assets are not and will
   not be suitable for partition. Accordingly, each Partner hereby irrevocably waives any and all rights that
   he or it may have to maintain any action for partition of any Partnership assets.

   3.       NAMES AND ADDRESSES OF THE PARTNERS AND THE PARTNERSHIP

           3.1    Partnership. The business ofthe Partnership shall be conducted under the name of
   Secure Preparation Services,LP,a California limited partnership, at the following address: 2500 East
   Imperial Hwy,Ste 201-396, Brea,CA 92821,or such other name or such other address within California
   as Approved by the Partners by notice to the Partners and by amendment to the Certificate.

          3.2       Partners. The name and current address ofeach General Partner and each Limited
  Partner is as listed on Exhibit"A" hereto.

  4.        TERM

           The Partnership shall commence on the date the Partnership's Certificate is filed with the
   California Secretary of State in accordance with the Act and shall continue until December 31, 2030,
   unless sooner terminated in accordance with this Agreement or the Act.




                                                            Page 4 of 19
   LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                                ML00005355
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 10 of 37 Page ID
                                   #:837


5.        CAPITAL CONTRIBUTIONS

        5.1      Initial Contributions. It is the intention ofthe Partners and the Partnership to obtain
necessary capital from one or more ofthe Partners for the building and establishment ofthe Business.
Each ofthe Partners shall make or be obligated to make one or more cash contributions to the capital of
the Partnership in an amount not to exceed the aggregate Capital Contribution shown for that Partner on
Exhibit"A". As provided in Paragraph 6.1, Partner distributions shall be paid first to return prior Capital
Contributions prior to any bottom-line distributions.

         5.2     Capital Calls. Except as otherwise provided in this Agreement, no Partner shall be
required to contribute any additional money or property to the capital ofthe Partnership. To the extent
approved by a super-majority ofthe Partners (consisting of sixty-six percent(66%)or more ofthe
Partners voting in accordance with their respective Percentage Interests), from time to time,the Partners
may be permitted to make additional Capital Contributions ifand to the extent reasonably and in good
faith necessary or appropriate for the conduct ofthe Partnership's business. In that event, the Partners
shall have the opportunity, but not the obligation, to participate in such additional Capital Contributions
on a pro rata basis in accordance with their Percentage Interests. In the event that some but not all
Partners contribute their respective additional Capital Contribution amount,then immediately following
such Capital Contributions the Percentage Interests shall be adjusted to reflect the new relative
proportions ofthe Capital Accounts ofthe Partners.

          5.3    Loans to the Partnership. No Partner or Affiliate shall lend or advance money to the
Partnership or for the Partnership's benefit unless that loan and the terms thereof are Approved by the
Partners. Ifa Partner and/or any affiliate of a Partner, after all other resources for financing are
exhausted, agrees to undertake any Partnership financial obligation and becomes liable on a recourse
basis for any such financial obligation,the Partnership shall (to the extent permitted by any outstanding
obligations ofthe Partnership) be obligated to retire such debt first before retiring any other debt ofthe
Partnership. The Partnership shall, while such debt is still in existence,fully indemnify that Partner or
affiliate from any liability arising from such debt or obligation. Such indemnity shall be paid out of
Partnership assets.

         5.4     Withdrawal or Return of Capital. No Partner may withdraw or is entitled to a return of
their Capital Contribution or Capital Account except as provided in this Agreement or in the Act. No
Partner shall have the right to demand and receive property other than cash in return for their Capital
Contribution. Notwithstanding the foregoing, no part ofthe Capital Contribution of any Partner shall be
withdrawn unless all liabilities ofthe Partnership (except liabilities to the Partners on account oftheir
Capital Contributions) have been paid or unless the Partnership has assets sufficient to pay the same as
they become due. A Partner shall look only to the assets ofthe Partnership and ifthe Partnership property
remaining after the payment or discharge ofthe debts and liabilities ofthe Partnership is insufficient to
return such Capital Contributions, that Partner shall have no recourse against the General Partner or any
other Partner for such return.

        5.5      No Priority. No Partner shall have priority over any other Partner as to contributions,
distributions or compensation by way ofincome, except as otherwise provided in this Agreement or in the
Act.

        5.6     Interest on Capital Contributions. No Partner shall be entitled to receive interest on their
Capital Contributions.

        5.7      Use ofCapital. The Capital Contributions to the Partnership shall be used and employed
only for the benefit and advantage ofthe Partnership and for no other purpose.


                                                         Page 5 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                               ML00005356
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 11 of 37 Page ID
                                   #:838


6.        ALLOCATIONS OF INCOME,LOSS AND DISTRIBUTIONS

       6.1      Distribution of Cash Available For Distribution. Except as otherwise provided in
Paragraphs 6.3 and 11.3, Cash Available For Distribution shall be distributed to the Partners as follows:

                 (a)       Return of Additional Capital Contributions(Capital Calls). First, to any Partner
in the ratio that the unreturned additional Capital Contributions ofeach Partner bears to the aggregate
tuu-etumed additional Capital Contributions ofall Partners contributed pursuant to Paragraph 5.2 until all
unreturned additional Capital Contributions are reduced to zero (0).

                (b)      Return ofInitial Capital Contributions. Next,to the Partners in the ratio that the
unreturned initial Capital Contributions of each Partners bears to the aggregate unreturned initial Capital
Contributions of all Partners contributed pursuant to Paragraph 5.1 until all unreturned initial Capital
Contributions are reduced to zero (0).

                (c)      Percentage Interests. Next, the balance to the Partners in accordance with their
relative Percentage Interests.

         6.2    Non-Equity Participation Fee. The Partnership shall pay SPS Inc.(so long as it remains
the General Partner) an amount equal to the Non-Equity Participation Fee described in Exhibit"B"
hereto. The amounts paid pursuant to this Paragraph 6.2 are non-vested, non-equity participation
payments subject to the conditions provided Exhibit"B" and are intended to constitute arm's length, pre-
profit expense payments pursuant to Section 707(c) ofthe Code and shall not be treated as distributions
for purposes ofcomputing Capital Accounts.

         6.3      Tax Distributions. Notwithstanding any other provision ofthis Agreement,and without
regard to any calculation of Cash Available for Distributions (including estimates of working capital and
reserve needs), the Partnership shall make a tax distribution in cash (the "Tax Distribution")to each
Partner (at least annually on or before January 31" or prior to the due date for quarterly tax payments)of
amounts which, in the aggregate with other distributions pursuant to Paragraph 6.1, are not less than the
result obtained by multiplying the Tax Rate (as hereinafter defined) by the estimated Income ofthe
Partnership allocable to each ofthe Partners under Paragraph 6.4 for the preceding tax year or preceding
quarter(but only to the extent that the Partnership's total Income has exceeded total Loss). However,
such payments shall not be made if either(a)that Partner has already received other distributions that year
or quarter pursuant to Paragraph 6.1 which equal or exceed the cumulative potential Tax Distribution for
that year, or(b)such payments are likely to result in Capital Contributions being required to be made in
the future. In addition, no such distributions shall be made to any Partner that would cause that Partner to
have a negative Capital Account at the end ofthe fiscal year. The "Tax Rate" shall be the sum ofthe
highest federal and California marginal rates in effect for individual taxpayers during such year. To the
extent a Partner receives a distribution pursuant to this Paragraph 6.3,those distributions shall be treated
as an early distribution ofany amounts the Partner would be entitled to receive pursuant to Paragraph 6.1.

         6.4      Allocation ofIncome and Loss. Except as otherwise provided in this Agreement, the
Partnership's Income and Loss, and all related items, such as revenues, expenses, capital gains and losses,
preferences, deductions and credits, shall be allocated to the Partners in accordance with their Percentage
Interests. Notwithstanding the preceding sentence, no Loss shall be allocated to any Limited Partner who
is not a General Partner to the extent such allocation of Loss would cause that Limited Partner to have an
Adjusted Capital Account Deficit at the end of any fiscal year. All Loss in excess ofthe limitation set
forth in this Paragraph 6.4 will be allocated to the General Partner(s)in accordance with their relative
Percentage Interests.



                                                         Page 6 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                              ML00005357
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 12 of 37 Page ID
                                   #:839


         For purposes ofthis Paragraph,the term "Adjusted Capital Account Deficit" means, with
respect to any Limited Partner,the deficit balance, ifany,in that Limited Partner's Capital Account as of
the end ofthe relevant fiscal year, after giving effect to the following adjustments:(a) A credit to such
Capital Account of any amounts which that Limited Partner is obligated to restore pursuant to this
Agreement or is deemed to be obligated to restore pursuant to the next to last sentence of Regulations
Sections 1.704 2(g)(1) and 1.704 2(i)(5), and (b)a debit to such Capital Account for the items described
in Regulations Sections 1.704 1(b)(2)(ii)(d)(4),(5)and (6). This definition of Adjusted Capital Account
Deficit is intended to comply with the provisions of Regulations Section 1.704 1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

        6.5      Timing of Distributions. The determination of reserves and the amount and timing of
distributions of Cash Available For Distribution shall be made as Approved by the Partners.

        6.6      Consent by Partners. The methods hereinabove set forth by which income, gains, losses,
deductions, credits and distributions are allocated and apportioned are hereby expressly consented to by
each Partner as a specific condition to becoming a Partner. Each Partner covenants that he or it will make
no claim or representation concerning the income tax effects ofthe provisions contained in this
Agreement that is inconsistent with the provisions ofthis Agreement.

         6.7     In-Kind Distributions. To the extent that non-cash assets are distributed to the Partners,
the fair market value ofthose assets shall first be determined and the Capital Accounts ofthe Partners
shall be adjusted to reflect any gain or loss which would have been generated had the assets been sold for
their determined value. Then those assets shall be distributed in accordance with that valuation. Any
non-cash assets (including, but not limited to, promissory notes) received by the Partnership in connection
with a sale or other disposition may be distributed in kind to the Partners or to a collection account with
the proceeds to be distributed in accordance with the terms ofthis Paragraph 6,as received. The fair
market value ofassets distributable in-kind to be determined under this Paragraph 6.7 shall be equal to an
amount Approved by the Partners.

        6.8      Assignment ofPartnership Interests. Ifa Partner assigns or transfers all or part oftheir
Partnership Interests to another person during any fiscal period, allocations to the Partnership Interests for
tax and accounting purposes shall be divided and allocated between the transferor and the transferee in
accordance with such daily, monthly, semi-monthly or other convention provided in Section 706 ofthe
Code and the Regulations thereunder that is selected by the General Partner.

         6.9      Amounts Withheld. All amounts withheld pursuant to the Code or any provision of any
state or local tax law with respect to any income or gain realized by the Partnership or any payment or
distribution to the Partnership or the Partners shall be treated as amounts distributed to the Partners
pursuant to this Paragraph 6 for all purposes under this Agreement. The General Partner is authorized to
withhold from distributions, or with respect to allocations, to any Partner and to pay over to any federal,
state or local government any amounts required to be so withheld pursuant to the Code or any provisions
ofany other federal, state or local law, and shall allocate any such amounts to the Partners with respect to
which such amounts were withheld.

7.        MANAGEMENT

         7.1    Management by the General Partner. The business, assets and affairs ofthe Partnership
shall be managed exclusively by the General Partner. All such decisions concerning the management and
control ofthe Partnership that are approved by the General Partner shall be binding on the Partnership,
and each ofthe Partners. Except for situations in which the Approval ofthe Partners is expressly required
by this Agreement,the General Partner shall have full, complete and exclusive authority, power and


                                                         Page 7 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                             ML00005358
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 13 of 37 Page ID
                                   #:840


discretion to manage and control the business, property and affairs ofthe Partnership,to make all
decisions regarding those matters and to perform any and all other acts or activities customary or incident
to the management ofthe Partnership's business, property and affairs. The signature ofa General Partner
on any document is effective to bind the Partnership.

         7.2      General Partner(s). The Partnership shall initially have one(1)General Partner with SPS
Inc. being the initial General Partner. The number of General Partners ofthe Partnership shall be fixed
from time to time by the Approval ofthe Partners(provided, however, the General Partner shall have no
vote), provided that in no instance shall there be less than one General Partner and provided further that if
the number of General Partners is increased to more than one,the Certificate shall be amended to delete
the statement that the Partnership has only one General Partner, and that ifthe number of General Partners
is reduced from more than one to one,the Certificate shall be amended to so state. Upon the bankruptcy,
removal or withdrawal ofa General Partner, such General Partner shall be converted to a Limited Partner.
In the event there are more than one(1)General Partner, any action requiring the consent or approval of
the General Partner shall be deemed to require the consent or approval ofa majority ofthe General
Partners with each General Partner having one(1)vote.

         7.3     Removal ofthe General Partner(s). At any time,the Limited Partners may remove a
General Partner for cause, and may elect any person as a new General Partner. The removal ofthe
General Partner for cause shall require the vote or approval of Limited Partners owning more than fifty
percent(50%)ofthe Percentage Interests. For purposes ofthis Agreement, the term "cause" means any
act offraud, negligence, misconduct, dishonesty, breach offiduciary duty, neglect of duties, acts of moral
turpitude, failure for two consecutive months to meet revenue and/or expense targets within the approved
Proforma Budget or default ofthis Agreement(and/or any other agreement contemplated by this
Agreement). Unless otherwise provided in this Agreement,the General Partner's Partnership Interest
shall be converted to a Limited Partner interest upon removal.

       7.4     Tax Matters Partner. The Partners do hereby appoint Aaron Sebreros, an officer ofthe
General Partner,to act as the "Tax Matters Partner" as defined in Section 6231(a)(7)ofthe Code.

        7.5      Acts Requiring the Approval ofthe Partners. The General Partner shall not take or cause
the Partnership to take any ofthe following actions without the Approval ofthe Partners:

                        (a)       Merge or convert the Partnership with or into another
         corporation, limited liability company, partnership or other person; provided in no event
         shall a Limited Partner be required to become a general partner in a merger with, or a
         conversion into, a partnership without their express written consent.

                        (b)       File any voluntary petition for the Partnership under the federal
          bankruptcy act, or  seek  the protection of any other federal or state bankruptcy or
          insolvency law or debtor relief statute.

                            (c)         Enter into any business other than the Business.

                            (d)         Confess ajudgment against the Partnership.

                            (e)         Dispose ofthe goodwill ofthe business.

                            (f)         Loan any Partnership funds.




                                                         Page 8 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                           ML00005359
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 14 of 37 Page ID
                                   #:841


                        (g)      On behalf of the Partnership guarantee or secure the obligations
         ofa Limited Partner or any other person other than the Partnership.

                       (h)      Adopt a new or revised Proforma Budget or cause any
          amendments or modifications to each Proforma Budget.

                                  Make any expenditure or expenditures, or incur any obligation or
         obligations, which when added to any other expenditures or obligations of the
         Partnership, exceeds the Proforma Budget or any line item in the Proforma Budget.

                                Borrow funds in any amount or incur any other obligation or
         expenditure on behalfofthe Partnership.

                        (k)       Prepay, in whole or in part, refinance, increase, modify or extend
         any obligations affecting the assets ofthe Partnership.

                                        Enter into any contract or transaction with any Partner or any
         affiliate ofa Partner.

                       (m)      Enter into any joint venture, partnership, limited liability
         company or other business entity.

                            (n)         Issue new Partnership Interests.

                            (o)         Admit any other person or entity as a General Partner or Limited
         Partner.

                                        Do any act in contravention ofthis Agreement in its present form
         or as amended.

                (c1)     Enter into an asset, stock, or any other acquisition agreement on behalf of
         the Partnership

                         (r)     Take any other action which is required to be Approved by the
         Partners by any other provision ofthis Agreement.

         7.6        Proxy Committee.

                (a)       There shall be a Limited Partner proxy committee (the "Proxy Committee")
made up oftwo(2)representatives selected by a majority ofthe Limited Partners(voting in accordance
with their respective Percentage Interests)to consult with the General Partner and to approve or reject on
behalf ofthe Limited Partners (via proxy authority) any Partnership actions which require the Approval of
the Partners or any other Limited Partner consent under this Agreement.

               (b)        Approvals or rejections by the Proxy Committee shall require unanimous
agreement between its representatives. For any vote or matter where the Proxy Committee
representatives are split or not in agreement,the General Partner or one ofthe Proxy Committee
representatives may present such matter or action to all Partners for approval or rejection.

               (c)       The proxy authority granted by the Limited Partners to the Proxy Committee
shall not exceed fifty-one percent(51%)ofthe Percentage Interests of all Limited Partners. Any action or



                                                         Page 9 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                           ML00005360
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 15 of 37 Page ID
                                   #:842


 matter requiring a vote or consent of greater than fifty-one percent(51%)ofthe Limited Partners shall be
 beyond the proxy authority granted to the Proxy Committee and shall require the vote or consent ofthe
 Limited Partners directly.

               (d)       The Limited Partners initially designate M&R Partners, LLC and Cre8labs, Inc.
as Proxy Committee representatives and                             as an alternate representative. Any
representative may be removed or replaced by the vote or consent offifty-one percent(51%)Limited
Partners (voting in accordance with their respective Percentage Interests).

          7.7        Compensation ofthe Partners.

         Unless Approved by the Partners or otherwise provided herein, none ofthe Partners shall be
entitled to receive, directly or indirectly, any compensation, commission or other payment for or on
account of or in connection with the performance of any ofthe duties or services to be performed by any
ofthem under this Agreement.

          7.8     Proforma Budget(monthly). At least monthly, the General Partner shall prepare and
 submit to the Limited Partners a proforma budget("Proforma Budget")providing forecasts for the next
 six(6)months of all revenues and expenses as well as production and KPI(key performance indicator)
 targets. Once Approved by the Partners, the General Partner shall implement the Proforma Budget and
(subject to any action requiring the Approval ofthe Partners)shall be authorized to make the expenditures
 and to incur the obligations provided for in the Proforma Budget until such time that the next monthly
 proforma budget is due thirty days later. If revisions to the next Proforma Budget are not Approved by
 the Partners, then the prior approved Proforma Budget shall continue to be effective.

        7.9       Contract With Affiliates. The General Partner may contract on behalfofthe Partnership
with affiliates ofa Partner to provide services or materials for the Partnership provided that the fees or
amounts to be paid therefore and/or the terms and conditions thereof are fair and reasonable to the
Partnership and are not less favorable to the Partnership than those which could be reasonably obtained by
the Partnership from equally qualified but unaffiliated third parties, and provided that such transaction is
Approved by the Partners.

        7.10 Partnership Funds. The General Partner shall open and maintain, at bank(s)or brokerage
company(ies)as approved by the General Partner, a special account or accounts in which shall be
deposited all cash contributions ofthe Partners and all other funds ofthe Partnership. Funds in the
account or accounts shall be used only for the business ofthe Partnership, and all withdrawals shall be
made only on checks signed by a General Partner or by a person designated by the General Partner.

         7.11 Reimbursement ofPartners. The Partners and their affiliates shall be entitled to
reimbursement from the Partnership for all reasonable out-of-pocket expenses incurred by them or their
affiliates, on behalfofthe Partnership and/or its assets, in managing the business and affairs ofthe
Partnership and/or the its assets and in the formation ofthe Partnership including, but not limited to, each
Partner's legal and accounting expenses incurred on behalf ofthe Partnership.

        7.12 Devotion ofTime. The General Partner, as well as its key officers and directors(Mark
Nevarez and Aaron Sebreros) shall be required to devote their full-time efforts to the affairs ofthe
Partnership.

        7.13 Termination of General Partner. Notwithstanding Sections 15906.05 ofthe Act, a
General Partner shall cease being a General Partner upon its adjudication ofbankruptcy or insolvency, or
its withdrawal from the Partnership. A General Partner may not withdraw as a General Partner ofthe


                                                          Page 10 of 19
 LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                           ML00005361
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 16 of 37 Page ID
                                   #:843


Partnership without the Approval ofthe Partners, which approval may be withheld or denied in the sole
discretion ofthe relevant Partners, or which may be conditioned on such requirements as may be imposed
by the relevant Partners in their sole discretion. A General Partner may not dispose of its interest as a
general partner in the Partnership except pursuant to this Paragraph 7.13 or as otherwise expressly
provided for in this Agreement. In the event that a General Partner breaches this Paragraph 7.13,that
General Partner shall be liable for all resulting damages to the other Partners.

         7.14 Cooperation. Each Partner agrees to use their reasonable efforts in performing their
duties and responsibilities, and to cooperate with the other Partners in accordance with the terms and
spirit ofthis Agreement.

         7.15 Fiduciary Duties. The General Partner shall owe fiduciary duties ofthe highest level to
the Partnership and the Limited Partners and shall user their best efforts in performing their duties and
responsibilities. Such fiduciary duties shall include (but not be limited to)the duty of loyalty, the duty of
care and the duty ofgood faith and fair dealing.

                (a)     Duty of Loyalty. The General Partner's duty ofloyalty shall include(but not be
limited to)the following obligations:

                        (i)        Account and Hold. The General Partner must account to the Partnership,
and hold as a trustee for it, any property, profit, or benefit obtained by the General Partner in the conduct
or winding up ofthe Partnership business or from a use by the General Partner ofPartnership property or
information.

                        (ii)    Company Opportunities. The General Partner also must not appropriate
a business opportunity ofthe Partnership.

                        (iii)     Non-Competition. The General Partner and its Affiliates must also
refrain from dealing with the Partnership in the conduct or winding up ofthe Partnership's business as or
on behalf ofa party having an interest adverse to the Partnership and may not compete with the
Partnership in the conduct of its business before the dissolution ofthe Partnership. This duty not to
compete with the Partnership shall exist even after the General Partner withdraws from the Partnership.

                         (iv)     Disclosure. The General Partner must disclose to the other Partners
matters affecting their business relationship.

               (b)       Duty of Care. The General Partner shall at all times maintain a duty of care in
the conduct or winding up ofthe Partnership's business to refrain from engaging in negligent or reckless
conduct, intentional misconduct or a knowing violation oflaw.

                (c)       Good Faith and Fair Dealing. The General Partner must discharge their duties
and exercise their duties under this Agreement and the Act consistently with the obligation ofgood faith
and fair dealing so as to (i) not act in bad faith, or (ii) do anything that will deprive the other Partners to
the Agreement ofthe benefits contemplated in this Agreement.

        7.16 Confidentiality. Non-Disclosure, Non-Circumvention and Non-Competition. As material
consideration for the other Partners agreeing to enter into this Agreement,the General Partner as well as
each key employee or officer ofthe General Partner shall enter into the Confidentiality and Non-
Circumvention Agreement, attached hereto as Exhibit"C".




                                                         Page 11 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                                  ML00005362
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 17 of 37 Page ID
                                   #:844


          7.17 Fraud. Negligence, Misconduct or Breach of Duty/Agreement. If a General Partner (or
 its shareholder, directors, officers and/or representative(s))(the "Breaching General Partner")shall
 commit any act offraud, negligence, misconduct, dishonesty, breach offiduciary duty, neglect of duties,
 acts of moral turpitude, or breach or default ofthis Agreement(and/or any other agreement contemplated
 by this Agreement), with respect to the Partnership, its Business, its assets or its Partners, the Limited
Partners (excluding any Limited Partners affiliated with General Partner) may, without prejudice to any
 other rights the nondefaulting Limited Partners may have, elect by notice to the Breaching General
Partner to cause the Partnership to purchase the Partnership Interests belonging to that Breaching General
 Partner as well the Partnership Interests belonging to any Affiliate ofthe Breaching General Partner. In
 such case,the purchase price for all such Partnership Interests shall be an amount equal to the combined
 positive Capital Account balance ofthe Breaching General Partner and its Affiliate Limited Partner (if
 any), as ofthe date the election to redeem is made. Ifthe combined Capital Account balance is negative,
than the Partnership may redeem or rescind the Partnership Interest ofthe Breaching General Partner and
 its Affiliate Limited Partner without payment. Any payment shall be from Partnership cash flow in equal
 installments over the course oftwenty-four(24)months. Alternatively, a majority ofthe Limited Partners
(excluding any Limited Partners affiliated with General Partner), voting in accordance with their
 respective Percentage Interests, may elect to convert the Partnership Interests ofthe Breaching General
Partner and its Affiliate Limited Partner (if any)to nonvoting status.

8.        LIMITED PARTNERS

         8.1       Status of Limited Partners. Except as required under the Act or as expressly set forth in
this Agreement,a Limited Partner shall not be bound by, or be personally liable for, the expenses,
liabilities or obligations ofthe Partnership except to the extent ofthe Capital Contributions required to be
made by he or it under the terms ofthis Agreement and any additional Capital Contributions actually
made by he or it. However,the Limited Partners understand that a Limited Partner will be liable to the
Partnership in an amount equal to any distributions made to such Limited Partner if, after the distribution
is made,the remaining assets ofthe Partnership are not sufficient to pay the Partnership's then
outstanding liabilities, exclusive of nonrecourse liabilities and liabilities to the Partners on account of
their interests in the Partnership.

       8.2     Nonassessability. Each Partnership Interest, when issued, shall be fully paid and
nonassessable(except as provided in Paragraph 5.2 or otherwise in this Agreement.)

        8.3      No Participation in Management. Pursuant to Paragraph 7,the management ofthe
Partnership is vested in the General Partner. No Limited Partner, acting solely in the capacity ofa
Limited Partner, is an agent ofthe Partnership nor can any Limited Partner in such capacity bind nor
execute any instrument on behalf ofthe Partnership. Except for certain voting rights as otherwise
provided in Paragraph 7.5 or elsewhere in this Agreement,the Limited Partners have no voting or
approval rights and no right or power to take part in the management or control ofthe Partnership or its
business, or to act for or bind the Partnership in any way.

        8.4     Admission of Substituted or Additional Limited Partners. A substituted or additional
Limited Partner may only be admitted to the Partnership pursuant to the terms and conditions as provided
in Paragraph 10.

9.       BOOKS AND RECORDS

         9.1      Books and Records. The General Partner, at Partnership expense, shall maintain at the
Partnership's principal office in California adequate books and records that will fully and accurately set
forth all transactions entered into by the Partnership arising out ofor connected with the conduct of its


                                                         Page 12 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                             ML00005363
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 18 of 37 Page ID
                                   #:845


business. In addition,the Partnership will maintain all ofthe records required to be kept under the Act at
its principal office in California. Any Partner, or their designated representative, may inspect and copy
the Partnership's books and records at their own expense, at reasonable times and on reasonable notice.

         9.2     Annual Report. The General Partner shall have prepared at least once annually, at
Partnership expense, a report containing (a) a balance sheet as ofthe end ofthe fiscal year and an income
statement for the fiscal year; and (b)a statement ofeach Partner's share ofthe Partnership's income,
gains, losses, deductions and credits for use in the preparation of their tax return for such fiscal year.
Copies ofthe above shall be in the form maintained by the Partnership and shall be distributed to each
Partner within ninety (90)days after the close ofeach taxable year ofthe Partnership.

         9.3     Tax Returns. The General Partner, at Partnership expense, shall cause income tax returns
for the Partnership to be prepared and timely filed with the appropriate authorities.

         9.4     Special Reports. The General Partner, at Partnership expense, shall cause to be prepared
and timely filed with appropriate federal and state regulatory and administrative bodies all reports
required to be filed with such entities under the then current applicable laws, rules and regulations. Such
reports shall be prepared under the accounting or reporting basis required by such regulatory bodies.

        9.5    Tax Elections. All elections that are required or permitted to be made by the Partnership
under the Code or any applicable state or local tax law (including, but not limited to, the election under
Section 754 ofthe Code) will be made by the General Partner, in their reasonable good faith discretion.

         9.6     Accountants. The Partners agree that(a)the Partnership's outside accountant shall be
 Bachtelle Vossman & Company,and (b)the Partnership's internal accountant shall be Mohamed Hegazi
(of Elite Accounting Management, Inc.), either of which may be replaced by Approval ofthe Partners.
 The internal accountant shall at all times have visibility and signing authority for Partnership bank
 accounts, merchant vendor accounts and similar accounts.

          9.7        Fiscal Year. The fiscal year ofthe Partnership shall end on December 31.

 10,      TRANSFER OF PARTNERSHIP INTERESTS

          10.1    Permitted Transfers. A General Partner may not sell, assign, exchange, pledge or
otherwise transfer or encumber all or any part oftheir Partnership Interest. A Limited Partner may not
sell, assign, exchange, pledge or otherwise transfer or encumber all or any part oftheir Partnership
Interest, without first obtaining the Approval ofthe Partners, except as follows:

                   (a)         To another Limited Partner; or

                    (b)        To a Controlled Affiliate (as defined below).

         Any act in violation ofthis Paragraph 10.1 shall not be binding upon or recognized by the
Company and any purported transfer that does not comply with this Agreement is void. Unless the
admission ofthe transferee to the Company in substitution for his transferor is Approved by the Partners,
the transfer shall not terminate any ofthe transferor's obligations under this Agreement. In addition, any
Partnership Interest transferred pursuant to Paragraphs 10.1 shall continue to remain subject to the
provisions ofthis Paragraph 10.

         A "Controlled Affiliate" means with respect to a Limited Partner: (a)that Limited Partner;(b)a
trust for the benefit ofthat Limited Partner, and/or the spouse and/or lineal descendants ofthat Partner, in


                                                          Page 13 of 19
 LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                              ML00005364
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 19 of 37 Page ID
                                   #:846


which that Limited Partner either serves as a trustee, or has the power to remove the trustee and substitute
himself as trustee, and if acting as trustee has the power to bind the trust with his signature alone;(c)a
corporation in which stock possessing more than eighty percent(80%)ofthe combined voting power of
all classes ofstock eligible to vote is owned directly or indirectly by that Limited Partner, and/or their
Controlled Affiliates;(d)a general partnership in which more than eighty percent(80%)ofthe combined
eighty percent(80%)ofthe capital, profits and voting interests are owned directly or indirectly by that
Limited Partner, and/or their Controlled Affiliates;(e)a limited partnership in which that Limited Partner,
and/or their Controlled Affiliates are the sole general partner(s), retain voting control and own more than
eighty percent(80%)ofthe capital and profit interests ofthat entity; or (f)a limited liability company in
which that Limited Partner, and/or their Controlled Affiliates are either the sole manager(s)(ifthere are
managers)or a majority in interest ofthe members (ifthere are no managers), and also as members and/or
manager(s) retain management and voting control and own more than eighty percent(80%)ofthe capital
and profit interests ofthat entity.

         10.2 No Transfer Permitted. Notwithstanding any other provision ofthis Agreement, unless
Approved by the Partners, no sale, exchange, transfer or assignment of any Partnership Interests by a
Partner, directly or indirectly, is permitted.

          10.3 Indirect Transfers. Any sales, transfers or encumbrances, directly or indirectly, of an
aggregate interest of fifty percent(50%)or more in the income, losses, capital, or voting or management
rights of any Partner that is a corporation, partnership, limited liability company,trust or other entity, or
any amendment or change to the partnership agreement ofa Partner that is a partnership, to the operating
agreement ofa Partner that is a limited liability company,or to the trust agreement or trustees ofa Partner
that is a trust, that changes the management or control ofthat entity, shall be considered a prohibited sale,
transfer or encumbrance ofthe Partnership Interests ofthat Partner for purposes ofthis Paragraph 10.

         10.4 Rights of Assignee. An Assignee who is not admitted as a Substituted Partner is entitled
only to allocations and distributions pursuant to Paragraphs 6 and 11 with respect to the Partnership
Interests that Assignee acquires, and that Assignee has no right to any information or accounting ofthe
affairs ofthe Partnership, is not entitled to inspect the Partnership's books or records, and does not have
any ofthe rights ofa Partner under this Agreement or the Act.

          10.5      Admission of Substituted Partners.

                 10.5.1     Subject to the other provisions ofthis Paragraph 10, a transferee ofa
Partnership Interest may be admitted to the Partnership as a Substituted Partner only if all ofthe following
conditions are satisfied:

                                 (a)        The Approval ofthe Partners is obtained.

                         (b)        The Partnership Interest(s) with respect to which the transferee is
being admitted were acquired in a transfer permitted under this Agreement.

                          (c)      The transferee becomes a party to this Agreement, and executes any
documents or instruments that the General Partner reasonably request(including, but not limited to, an
amendment to this Agreement and an instrument pursuant to which the transferee agrees to be bound by
all ofthe terms ofthis Agreement).

                           (d)      The transferee pays or reimburses the Partnership for all costs
incurred by the Partnership in connection with the admission ofthe transferee.



                                                         Page 14 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                              ML00005365
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 20 of 37 Page ID
                                   #:847


                  10.5.2       A Substituted Partner has all ofthe rights and powers, and is subject to all the
restrictions and liabilities, of their transferor, except those liabilities he or it was ignorant ofat the time he
or it became a Partner and that could not be ascertained from this Agreement.

         10.6 Void Transfers. Any assignment, sale, exchange or other transfer in contravention ofany
ofthe provisions ofthis Agreement shall be void and ineffectual, and shall not bind or be recognized by
the Partnership.

       10.7 Covenant Not to Withdraw. Each Limited Partner agrees not to withdraw or attempt to
withdraw from the Partnership.

11.      TERMINATION AND DISSOLUTION OF THE PARTNERSHIP

        11.1 Termination. The Partnership shall be terminated and dissolved in accordance with the
Act or upon the first to occur of any ofthe following events:

                  (a)         The Approval ofthe Partners in favor oftermination and dissolution of the
Partnership.

                (b)      Substantially all ofthe assets ofthe Partnership are sold or liquidated, unless
before the completion ofthe transactions all ofthe Partners agree in writing that the transactions shall not
cause the dissolution ofthe Partnership.

                  (c)         Judicial decree.

                  (d)         The expiration ofthe term ofthe Partnership.

                  (e)         Any Partner acquires all ofthe Partnership Interests.

          11.2      Winding Up ofthe Partnership.

                  11.2.1      Upon the dissolution ofthe Partnership, the General Partner shall proceed to
the winding up ofthe affairs ofthe Partnership and the assets shall be liquidated as promptly as is
consistent with obtaining reasonable values for the assets. Ifthe Partnership is dissolved as a result ofthe
Partnership no longer having a General Partner, a majority in interest ofthe Limited Partners shall, within
sixty (60)days after the event ofthe dissolution, appoint a trustee to wind up and terminate the business
and affairs ofthe Partnership. The assets may be distributed in kind or may be transferred, exchanged or
sold at public or private sales as the General Partner shall deem advisable, and any Partner may purchase
assets in the event ofa sale. Every reasonable effort shall be made to dispose ofthe assets ofthe
Partnership so that the distribution may be made to the Partners in cash.

                 11.2.2      During the period ofthe winding up ofthe affairs ofthe Partnership, the rights
and obligations ofthe General Partner set forth in this Agreement concerning the management ofthe
Partnership shall continue. For purposes of winding up,the General Partner shall continue to act and
shall make all decisions relating to the conduct of any business or operations during the winding up
period.




                                                         Page 15 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                                 ML00005366
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 21 of 37 Page ID
                                   #:848


        11.3 Distributions. The proceeds from the liquidation, to the extent available, shall be applied
and distributed by the Partnership in the following order of priority:

                (a)      To the payment and discharge of all ofthe Partnership's debts and liabilities to
creditors, including Partners(or former Partners) who are creditors, to the extent permitted by law,and
including the payment of promissory notes assigned and guaranteed by the Partnership and the expenses
ofliquidation.

                (b)       The balance, ifany, to the Partners in proportion to and to the extent ofthe
positive balances in their respective Capital Accounts, after giving effect to all contributions, distributions
and allocations for all periods.

         11.4 Compliance With Timing Requirements of Regulations. Ifthe Partnership is "liquidated"
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),(a)distributions shall be made pursuant to
this Paragraph 11 (ifsuch liquidation constitutes a dissolution ofthe Partnership) or Paragraph 6(if it
does not)to the Partners who have positive Capital Accounts on or before the last day ofthe fiscal year in
which the liquidation occurs (or,if later, ninety (90)days after the date ofthe liquidation), and (b)if any
General Partner's Capital Account has a deficit balance (after giving effect to all contributions,
distributions and allocations for all taxable years, including the year during which such liquidation
occurs), such General Partner shall contribute to the capital ofthe Partnership the amount necessary to
restore such deficit balance to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(12)a).
Distributions pursuant to the preceding sentence may be distributed to a trust established for the benefit of
the Partners for the purposes ofliquidating Partnership assets, collecting amounts owed to the
Partnership, and paying any contingent or unforeseen liabilities or obligations ofthe Partnership. The
assets of any such trust shall be distributed to the Partners from time to time, in the reasonable discretion
ofthe General Partner, in the same proportions as the amount distributed to such trust by the Partnership
would otherwise have been distributed to the Partners pursuant to this Agreement.

         11.5 No Recourse Against Partners. A Partner shall look solely to the assets ofthe Partnership
for the return oftheir investment. Ifthe Partnership property remaining after the payment or discharge of
the debts and liabilities ofthe Partnership is insufficient to return such investment, the Limited Partners
shall have no recourse against a General Partner or any other Limited Partner unless such failure is a
result ofthe fraud, bad faith, gross negligence or willful misconduct by that Partner.

        11.6 Allocation ofIncome or Loss on Dissolution. Any Income or Loss arising out ofa
disposition ofPartnership assets during the course ofliquidation shall be allocated among the Partners
under the allocation provisions ofParagraph 6 as ifthe Partnership were not being dissolved.

         11.7 Waiver of Right to Court Decree of Dissolution. All ofthe Partners agree that irreparable
damage would be done to the goodwill and reputation of the Partnership if any Partner should bring an
action in court to dissolve the Partnership in any way other than as provided in this Agreement. Care has
been taken in this Agreement to provide what the parties feel are fair and just methods ofliquidation of
the interests ofall Partners. Accordingly, each Partner hereby waives and renounces their rights to a court
decree of dissolution, to seek the appointment by the court ofa liquidator for the Partnership,to maintain
an action for partition with respect to their undivided interest in the Partnership properties or to compel
any sale ofthe Partnership properties.

         11.8 Death. Bankruptcy. Insolvency. Incapacity or Withdrawal of a Partner Shall Not Dissolve
the Partnership. Except as may otherwise be provided in this Agreement, under no circumstances shall
the death, bankruptcy, insolvency, incapacity or withdrawal of any Partner, or the sale, assignment or
other disposition of a Partnership Interest, result in the dissolution or termination ofthe Partnership.


                                                         Page 16 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                              ML00005367
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 22 of 37 Page ID
                                   #:849


 12.       AMENDMENTS

         This Agreement may be amended only with the Approval ofthe Partners. Notwithstanding any
other provision ofthis Agreement, without the consent ofthe Partner or Partners to be adversely affected
by any amendment to this Agreement, this Agreement may not be amended to(a)convert a Limited
Partner's interest into a General Partner's interest;(b) modify the limited liability ofa Limited Partner;(c)
 alter the interest ofa Partner in income, gains, losses, deductions, credits and distributions ofthe
Partnership;(d)increase, add or alter any obligation of any Partner;(e) affect the treatment ofthe
Partnership as a partnership for federal income tax purposes; or (f) alter this Paragraph 12.

 13.      GENERAL PROVISIONS

          13.1 Notices. Any notice, consent, waiver, demand, payment or other communication
 required or permitted to be given by or to any person pursuant to this Agreement(collectively,"notice")
 must be in writing, and must be given either(a) by personal service (including service by overnight
 courier service);(b) by registered or certified first class mail, return receipt requested; or(c) by facsimile
(ifconfirmed in writing sent that same day by personal service or by registered or certified, first class
 mail, return receipt requested),to a party at the address set forth in Paragraphs 3.2 for such Partner or at
 such other address as he or it may specify in writing. However, the notice of any meeting or the
furnishing ofany financial statement to the Partners may be done by first class mail.

         Any notice, request or demand sent pursuant to clause (a)hereof shall be deemed received upon
such personal service, and, if sent pursuant to clause(b)or(c) shall be deemed received on the date
shown on the return receipt. All notices shall be addressed to and given to the party at the party's address
as it appears in this Agreement or on any amendment to this Agreement, and a party may change the
address at which notice is to be received, at any time and from time to time, by giving notice ofthe new
address to all parties in accordance with this Paragraph 13.1. Rejection or other refusal to accept delivery,
or the inability to deliver because ofa changed address of which no notice was given, shall be deemed to
constitute receipt of notice or other communication sent.

         13.2 Titles, Captions and Paragraphs. All titles or captions of paragraphs contained in this
Agreement are for convenience only and shall not be deemed part ofthe context ofthis Agreement. Such
titles and captions in no way define, limit, extend or describe the scope ofthis Agreement nor the intent of
any provision hereof. Reference to paragraph numbers are to the paragraphs as numbered in this
Agreement unless expressly stated otherwise.

          13.3 Gender and Number. Concerning the words used in this Agreement,the singular form
 shall include the plural form, the masculine gender shall include the feminine or neuter gender, and vice
 versa, as the context requires, and the word "person" shall include any natural person, partnership,
 corporation, association, trust, estate or other legal entity.

         13.4 Successors and Assigns. Except as otherwise provided in this Agreement,this
 Agreement shall be binding upon and inure to the benefit ofthe parties, their heirs, executors,
 administrators, successors and all persons hereafter having or holding an interest in the Partnership,
 whether as Assignees, Substituted Partners or otherwise.

          13.5 Entire Agreement. This Agreement contains the entire understanding among the Partners
 and supersedes any prior written or oral understandings and agreements between them regarding the
 subject matter ofthis Agreement. There are no representations, agreements, arrangements or
 understandings, oral or written, between and among the Partners relating to the subject matter ofthis
 Agreement which are not fully expressed herein.


                                                          Page 17 of 19
 LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                                  ML00005368
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 23 of 37 Page ID
                                   #:850


         13.6 Governing Law. Notwithstanding the place where this Agreement may be executed by
any ofthe parties hereto, the parties expressly agree that all the terms and provisions ofthis Agreement
and the rights and liabilities ofthe parties hereto shall be governed by and construed in accordance with
the laws ofthe State of California(other than its choice oflaw rules) including, without limitation,to the
extent permitted by law,the Act. Any action to interpret or enforce this Agreement shall be brought
solely in the State of California. To the extent permitted by law, the parties agree that the sole venue for
such action shall be Orange County, California. The parties each consent to the jurisdiction of California
courts.

         13.7 Counterparts. This Agreement may be signed in multiple counterparts and by different
parties in separate counterparts. Each counterpart shall be deemed an original agreement and all ofthem
together shall constitute one agreement among all the parties signing any ofthe counterparts.

         13.8 Severability. If any part ofthis Agreement is declared by a court ofcompetent
jurisdiction to be invalid, void or unenforceable, such part shall be deemed severed from the remainder of
the Agreement and the balance ofthe Agreement shall remain in effect.

        13.9 Non-Waiver of Rights and Breaches. Waiver by a party of any breach ofthe provisions
ofthis Agreement shall not be deemed to be a waiver of any subsequent breach ofthis Agreement, or of
any breach ofany other provision ofthis Agreement.

         13.10 Other Instruments. The parties hereto covenant and agree that they shall execute all other
instruments and documents that are or may become necessary or convenient to effectuate and carry out
the limited partnership created by this Agreement.

        13.11 Partition. Each ofthe parties hereto irrevocably waives during the term ofthe
Partnership any right that it may have to maintain any action for partition with respect to the Partnership
properties, except as herein otherwise expressly provided.

        13.12 Attorneys' Fees. In the event that any legal action is instituted between the parties arising
out ofthis Agreement,the prevailing party or parties therein shall be entitled to recover a reasonable
allowance for their or their attorneys' fees and court expenses, to be fixed and determined by the court in
which said action is filed.

         13.13 Time of Essence. Time is expressly made ofthe essence concerning the performance by
the Partners oftheir respective obligations under this Agreement.

          13.14 Authority. Each individual signing for each ofthe Partners warrants and represents that
he or it is an authorized agent ofthe Partner on whose behalf he or it is signing this Agreement.

        13.15 Computation of Time. If any period oftime specified in this Agreement would otherwise
end on a Saturday, Sunday or legal holiday, it shall be deemed extended to end on the next day following
which is not a Saturday, Sunday or legal holiday.

         13.16 Investment Intent. Each Partner represents that he or it is acquiring the Partnership
Interest for their own account or for a trust account, and not with a view to or for sale in connection with
any distribution ofa security.

                                      [CONTINUED ON FOLLOWING PAGE]




                                                         Page 18 of 19
LP Agreement(Secure Preparation Services)fmal(002).doc



                                                                                                               ML00005369
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 24 of 37 Page ID
                                   #:851



 IN WITNESS WHEREOF,the undersigned Partners of Secure Preparation Services, LP, hereby execute
 this Agreement.

 GENERAL,PARTNER:                               SECURE PREPARATION SERVICES,INC,,
                                                a California corporation



                                                By:
                                                          Aaron Se           Chief Executive Offitir & Secretary



                                                By:
                                                                            Chief Financial Officer/Treasurer


                     [SEE EXHIBIT "A" FOR SIGNATURES OF LIMITED PARTNERS}




                                                            Page 19 of 19
LP Agreement (Secure Preparation Services)final(002)4or



                                                                                                                   ML00005370
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 25 of 37 Page ID
                                   #:852



                                                          EXHIBIT"A"

                                          LIMITED PARTNER INFORMATION
                                               AND SIGNATURE PAGE

                                                                    Initial Capital      Percentage
   Name and Notice Address                                     Contribution Obligation    Interests

   Haithem Abdelfattah                                                 $00.00             9.90%
   1015 E. Imperial Hwy., Unit C8
   Brea, CA 92821


            The signing of this Exhibit"A" by a Limited Partner shall constitute the agreement of such
   Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
   limited partnership (the "Agreement"), to which this Exhibit"A" is attached. The undersigned represents
   that he, she or it has read, understands and approves the provisions of the Agreement, and agrees to be
   bound by and accept the provisions of the Agreement.

            This Exhibit "A" may be signed in multiple counterparts.

   LIM TED PARTNER:



   HA/ITHEM ABDELFATTAH




  LP Agreement(Secure Preparation Services) final (002)




                                                                                                             ML00005371
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 26 of 37 Page ID
                                   #:853




                                                              EXHIBIT"A"

                                          LIMITED PARTNER INFORMATION
                                               AND SIGNATURE PAGE

                                                                        Initial Capital      Percentage
  Name and Notice Address                                          Contribution Obligation    Interests

  Erin Mason                                                               $00.00             9.90%




           The signing of this Exhibit"A" by a Limited Partner shall constitute the agreement of such
  Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
  limited partnership (the "Agreement"), to which this Exhibit"A" is attached. The undersigned represents
  that he, she or it has read, understands and approves the provisions of the Agreement, and agrees to be
  bound by and accept the provisions of the Agreement.

            This Exhibit"A" may be signed in multiple counterparts.

  LIMITED PARTNER:

             2       C)

  ERIN MASON




  LP Agreement(Secure Preparation Services) final (002).doc




                                                                                                            ML00005372
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 27 of 37 Page ID
                                   #:854


                                                          EXHIBIT"A"

                                       LIMITED PARTNER INFORMATION
                                            AND SIGNATURE PAGE

                                                                   Initial Capital       Percentage
Name and Notice Address                                        Contribution Obligation    Interests

TDK Enterprises, LLC                                                   $00.00             11.91%
3 Whatney, Suite 200
Irvine, CA 92618


         The signing ofthis Exhibit "A" by a Limited Partner shall constitute the agreement ofsuch
Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
limited partnership (the "Agreement"),to which this Exhibit"A" is attached. The undersigned represents
that he, she or it has read, understands and approves the provisions ofthe Agreement, and agrees to be
bound by and accept the provisions ofthe Agreement.

          This Exhibit"A" may be signed in multiple counterparts.

LIMITED PARTNER:

 TDK ENTERPRISES,LLC,a California limited
 liability company


 By:
         TOM CHOU,its sole member




LP Agreement(Secure Preparation Services)final(002).doc




                                                                                                      ML00005373
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 28 of 37 Page ID
                                   #:855


                                                          EXHIBIT"A"

                                       LIMITED PARTNER INFORMATION
                                            AND SIGNATURE PAGE

                                                                   Initial Capital       Percentage
Name and Notice Address                                        Contribution Obligation    Interests

Sales Speek,Inc                                                        $00.00             11.91%
Attn: Jawad Nesheiwat
26631 Cuenca Drive
Mission Viejo, CA 92691


         The signing ofthis Exhibit"A" by a Limited Partner shall constitute the agreement of such
Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
limited partnership (the "Agreement"),to which this Exhibit"A"is attached. The undersigned represents
that he, she or it has read, understands and approves the provisions ofthe Agreement,and agrees to be
bound by and accept the provisions ofthe Agreement.

          This Exhibit"A" may be signed in multiple counterparts.

LIMITED PARTNER:

 SALES SPEEK,INC.,a California corporation


 By:
       Jawad Nesheiwat, President




LP Agreement(Secure Preparation Services)final(002).doc




                                                                                                      ML00005374
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 29 of 37 Page ID
                                   #:856


                                                          EXHIBIT"A"

                                       LIMITED PARTNER INFORMATION
                                            AND SIGNATURE PAGE

                                                                   Initial Capital       Percentage
Name and Notice Address                                        Contribution Obligation    Interests

Cre8labs, Inc.                                                         $00.00             11.91%
Attn: Sean Cowell
24632 La Plata Drive,
Laguna Niguel, CA 92677


         The signing ofthis Exhibit"A" by a Limited Partner shall constitute the agreement ofsuch
Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
limited partnership (the "Agreement"),to which this Exhibit"A"is attached. The undersigned represents
that he, she or it has read, understands and approves the provisions ofthe Agreement,and agrees to be
bound by and accept the provisions ofthe Agreement.

          This Exhibit"A" may be signed in multiple counterparts.

LIMITED PARTNER:

 CRE8LABS,INC.,
 a California corporation


 B
      Scan Cowell, President




LP Agreement(Secure Preparation Services)final(002).doc




                                                                                                      ML00005375
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 30 of 37 Page ID
                                   #:857



                                                                 EXHIBIT"A"

                                            LIMITED PARTNER INFORMATION
                                                 AND SIGNATURE PAGE

                                                                           Initial Capital      Percentage
   Name and Notice Address                                            Contribution Obligation    Interests

   Mosto Financial, Inc.                                                      $00.00             7.92%
   Attn: Robert Hoose
   16202 Dana
   Irvine, Ca 92618


           The signing of this Exhibit "A" by a Limited Partner shall constitute the agreement ofsuch
  Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
  limited partnership (the "Agreement"), to which this Exhibit"A" is attached. The undersigned represents
  that he, she or it has read, understands and approves the provisions of the Agreement, and agrees to be
  bound by and accept the provisions of the Agreement.

             This Exhibit"A" may be signed in multiple counterparts.

   LIMITED PARTNER:

   MOSTO FINANCIAL, INC.,a California
   corporation


   By:
          Robert Hoose, President




   1.1' Agreement(Secure Preparation Services) final (002).doc




                                                                                                             ML00005376
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 31 of 37 Page ID
                                   #:858


                                                           EXHIBIT "A"

                                        LIMITED PARTNER INFORMATION
                                             AND SIGNATURE PAGE

                                                                    Initial Capital       Percentage
 Name and Notice Address                                        Contribution Obligation    Interests

Prime Ad Enterprise, Inc.                                                $00.00            7.92%
Attn: David Sklar
25181 MacKenzie Street
Laguna Hills, CA 92653


          The signing of this Exhibit"A" by a Limited Partner shall constitute the agreement of such
 Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
 limited partnership (the "Agreement"), to which this Exhibit"A" is attached. The undersigned represents
 that he, she or it has read, understands and approves the provisions of the Agreement, and agrees to be
 bound by and accept the provisions of the Agreement.

          This Exhibit"A" may be signed in multiple counterparts.

 LIMITED PARTNER:

 PRIME AD ENTERPRIS                         a California
 corpo


 By:
       David Sklar,




LP Agreement(Secure Preparation Services) final (002)4oc




                                                                                                       ML00005377
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 32 of 37 Page ID
                                   #:859



                                                          EXHIBIT"A"

                                       LIMITED PARTNER INFORMATION
                                            AND SIGNATURE PAGE

                                                                   Initial Capital       Percentage
Name and Notice Address                                        Contribution Obligation    Interests

Newport Platinum Investments Inc.                                      $00.00             11.91%
Attn: Tuan Nguyen
895 Dove Street, Third Floor
Newport Beach, CA 92660


         The signing ofthis Exhibit"A" by a Limited Partner shall constitute the agreement ofsuch
Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
limited partnership (the "Agreement"),to which this Exhibit"A"is attached. The undersigned represents
that he, she or it has read, understands and approves the provisions ofthe Agreement, and agrees to be
bound by and accept the provisions ofthe Agreement.

          This Exhibit"A" may be signed in multiple counterparts.

LIMITED PARTNER:

 NEWPORT PLATINUM INVESTMENTS INC.,a
 California corporation


 By:
       Tuan Nguyen,President




LP Agreement(Secure Preparation Services)final(002).doc




                                                                                                      ML00005378
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 33 of 37 Page ID
                                   #:860


                                                          EXHIBIT"A"

                                       LIMITED PARTNER INFORMATION
                                            AND SIGNATURE PAGE

                                                                   Initial Capital       Percentage
Name and Notice Address                                        Contribution Obligation    Interests

XO Media,LLC                                                           $00.00             11.91%
Attn: Mike Van Loon
2629 Townsgate Road, Suite 205
Westlake Village, CA 91361



         The signing ofthis Exhibit"A" by a Limited Partner shall constitute the agreement ofsuch
Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
limited partnership (the "Agreement"),to which this Exhibit"A"is attached. The undersigned represents
that he, she or it has read, understands and approves the provisions ofthe Agreement, and agrees to be
bound by and accept the provisions ofthe Agreement.

          This Exhibit"A" may be signed in multiple counterparts.

LIMITED PARTNER:

XO MEDIA,LLC,a California limited liability
company


 By:
       Mike Van Loon, Authorized Member




LP Agreement(Secure Preparation Services)final(002).doc




                                                                                                      ML00005379
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 34 of 37 Page ID
                                   #:861


                                                          EXHIBIT"A"

                                       LIMITED PARTNER INFORMATION
                                            AND SIGNATURE PAGE

                                                                   Initial Capital       Percentage
Name and Notice Address                                        Contribution Obligation    Interests

M&R Partners, LLC                                                      $00.00              1.90%
Attn: Mike Van Loon




         The signing ofthis Exhibit"A" by a Limited Partner shall constitute the agreement ofsuch
Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
limited partnership (the "Agreement"),to which this Exhibit"A"is attached. The undersigned represents
that he, she or it has read, understands and approves the provisions ofthe Agreement, and agrees to be
bound by and accept the provisions ofthe Agreement.

          This Exhibit"A" may be signed in multiple counterparts.

LIMITED PARTNER:

 M&R PARTNERS,LLC,a California limited
 liability company


 By:
       Mike Van Loon, Authorized Member




LP Agreement(Secure Preparation Services)final(002).doc




                                                                                                      ML00005380
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 35 of 37 Page ID
                                   #:862


                                                          EXHIBIT"A"

                                       LIMITED PARTNER INFORMATION
                                            AND SIGNATURE PAGE

                                                                    Initial Capital      Percentage
Name and Notice Address                                        Contribution Obligation    Interests

Westfield Mount Vernon Consultants, LLC                                $00.00              1.90%
Attn: Brad Brigante




         The signing ofthis Exhibit"A" by a Limited Partner shall constitute the agreement ofsuch
Limited Partner to the Limited Partnership Agreement for Secure Preparation Services, LP,a California
limited partnership (the "Agreement"),to which this Exhibit"A"is attached. The undersigned represents
that he, she or it has read, understands and approves the provisions ofthe Agreement, and agrees to be
bound by and accept the provisions ofthe Agreement.

          This Exhibit"A" may be signed in multiple counterparts.

LIMITED PARTNER:

 WESTFIELD MOUNT VERNON CONSULTANTS,LLC,
 a California limited liability company


 By:
       Brad Brigante, Manager




LP Agreement(Secure Preparation Services)final(002).doc




                                                                                                      ML00005381
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 36 of 37 Page ID
                                   #:863


                                                         EXHIBIT"B"

                                       NON-EQUITY PARTICIPATION FEE


NON-EQUITY PARTICIPATION FEE.
The Partnership shall pay SPS Inc.(so long as it remains the General Partner) non-vested, non-equity
participation fees in the amounts described further below. Such fees are intended to constitute an arm's
length, pre-profit Partnership expense pursuant to Section 707(c) ofthe Code and shall not be treated as
distributions for purposes ofcomputing Capital Accounts.

PARTICIPATION FEE:

1.        Monthly Base Fee. SPS Inc. shall receive Eight Thousand Dollars ($8,000) per month.

2.       Bonus Participation Fee. Contemporaneously with any Partner distributions pursuant to
         Paragraph 6.1(c)[Percentage Interests] ofthe Agreement, SPS Inc. shall be entitled to a bonus
         participation fee as follows:

                      Partnership,           Bonus Fee „        Bonus Fee           Monthly Base Fee +
            li Distribution irk 1(c)]        Percentage          Amount.         IMPonus FartiOgOon Fee

                  $0          $74,999            0%           $0            $0     $8,000      $8,000
               $75,000        $99,999          6.00%        $4,500     $6,000      $12,500     $14,000
               $100,000       $149,999          8.00%       $8,000     $12,000     $16,000     $20,000
               $150,000       $199,999         10.00%       $15,000    $20,000     $23,000     $28,000
               $200,000          ??            12.00%       $24,000         7?     $32,000       7?

     3. Conditions/Limitations: The fee amounts provided above are conditioned upon Mr. Mark
        Nevarez and Mr. Aaron Sebreros,together, remaining (i) as sole shareholders and sole directors
        in SPS Inc., and (ii) in control of, and actively engaged in,the direct and full-time management of
        SPS Inc.(and indirectly the Partnership and its Business).

         a.        If either Mr. Nevarez or Mr. Sebreros shall (i) cease to be a shareholder and/or director in
                   SPS Inc. and/or (ii) cease to be actively involved in the management ofthe SPS Inc.(and
                   thereby cease managing the day-to-day affairs ofthe Partnership's Business),then all
                   fees(monthly base and bonus participation) described above shall be reduced by fifty
                   percent(50%).

          b.       If both Mr. Nevarez and Mr. Sebreros shall (i) cease to be a shareholder and/or director in
                   SPS Inc. and/or (ii) cease to be actively involved in the management ofthe SPS Inc.(and
                   thereby cease managing the day-to-day affairs ofthe Partnership's Business), then all
                   fees(monthly base and bonus participation) described above shall immediately cease and
                   be reduced to Zero Dollars ($00).




LP Agreement(Secure Preparation Services)final(002)40c




                                                                                                              ML00005382
Case 8:20-cv-00043-JVS-ADS Document 92-6 Filed 05/15/20 Page 37 of 37 Page ID
                                   #:864


                                                          EXHIBIT "C"

                                          CONFIDENTIALITY AND
                                      NON-CIRCUMVENTION AGREEMENT




LP Agreement(Secure Preparation Services)final(002).doc




                                                                           ML00005383
